Citation Nr: 1336935	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had service in the National Guard from November 1954 to August 1959. 

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO via videoconference hearing in February 2013.  A transcript of that hearing was prepared and has been included in the paperless  claims folder for review.

The Board remanded this matter for additional development in May 2013.  Such has been completed and this matter is returned to the Board for further adjudication.  
While the matter was on remand status, the RO in an April 2013 rating decision granted service connection for bilateral hearing loss, which constitutes a full award of the benefits sought on appeal with respect to this issue. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have tinnitus that had its clinical onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter and October 2009 letter, sent prior to the initial March 2010 rating decision, advised the appellant of the evidence and information necessary to substantiate his service connection claim for a tinnitus, as well as his and VA's respective responsibilities in obtaining such evidence and information. In these letters, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met. 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the appellant nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

Relevant to the duty to assist,  VA treatment records  and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal. 

Complete service treatment records are unavailable, having been destroyed in a fire in 1973.  Their unavailability was confirmed by a Formal Finding of Unavailability dated in December 2009, which detailed the attempts to obtain them from the National Personnel Records Center (NPRC).  The NPRC is noted in October 2009 to have responded to a request for these records by submitting copies of available records as the fire-related originals were too brittle to be mailed out.  The appellant was notified of the unavailability of his service treatment records in an October 2009 letter which also advised him of alternate evidence to send in support of his claim, including lay evidence.

Additionally, the appellant was afforded a VA examination in June 2013, with addendum opinion issued in August 2013 in order to adjudicate this claim.  The proffered opinions regarding the etiology of the claimed tinnitus were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner is sufficient to decide the claim. 

In February 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2013 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about his acoustic trauma sustained during active duty for training and acknowledged having never been examined for his ear problems.  The appeal was remanded to obtain a VA examination with etiology opinion.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

The Board has reviewed all the evidence in the paperless claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002).  "Active military, naval, and air service" includes "active duty," which is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b) (2013).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1 (2013). 

Additionally, active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6(a).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 2002).

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The available service department records consist of a November 1954 entrance examination into the Massachusetts National Guard (Mass NG), with normal ears and hearing shown to be 15/15 bilaterally on spoken voice testing.  Audiology testing was deemed not required.  The accompanying report of medical history revealed he answered "no" to having ear, nose or throat trouble or running ears. The entrance examination indicated that he was to be assigned to Battery B of the 744th AAA Bn for training on the use of the 90 millimeter gun.  The same findings of normal ears, with hearing shown to be 15/15 bilaterally on spoken voice testing, were shown on a June 1958 re-enlistment examination, with the same responses of no history of ear, nose or throat trouble or running ears given on the accompanying report of medical history.  The available service personnel records show that the appellant was discharged from the NG in August 1959. His military occupational specialty (MOS) was FC Operator 173.10.  His military qualifications included Sharpshooter Carbine Cal. .30 in June 1958.  He received the Sharpshooter Badge for Carbine.  There are no records setting forth any periods of active or inactive duty for training, although the entrance examination showing he was to be assigned for training on the use of the 90 millimeter gun suggests that such training was forthcoming.  The Board notes that the RO in granting service connection for bilateral hearing loss, essentially conceded exposure to acoustic trauma during active duty for training.  Likewise the Board has considered the available service department records in conjunction with the appellant's lay evidence and accepts as fact that he participated in active duty for training and sustained exposure to acoustic trauma from artillery guns during such training.

In his June 2009 claim the appellant alleged hearing loss related to his service in the NG but reported no treatment for tinnitus in the service and listed no medical providers. 

In a statement dated June 2009, the appellant described being in the NG from 1954 to 1959 working with an artillery unit around the big guns.  He reported that they worked without hearing protection when training and firing artillery.  He now described ringing in his ears that went back to his time in the NG, and also described ringing in his ears since then.  Post service medical treatment records prior to June 2009 consist of private treatment records from March 2003 to 2009.  These include a March 2003 consult to address sore throat problems showing no complaints or findings of ear problems in the ear, nose and throat (ENT) evaluation.  In December 2007 the appellant was seen for problems with dizziness/vertigo, which revealed findings of mild wax in the ear canals, and contained a notation that there was no tinnitus. The impression following examination and testing was anemia. A December 2007 MRI of the brain showed no lesion in or around either internal auditory canal. 

A report from January 2008 addressed the subjective complaints of dizziness of one month's duration and revealed the appellant denied associated symptoms such as hearing loss and tinnitus.  

A January 2008 private audiogram report for the positional vertigo revealed findings showing a moderate sensorineural hearing loss beginning at 4000 HZ bilaterally, but the history given by the appellant in this report indicated that he denied tinnitus.  He was noted to have reported some work related noise exposure (HVAC work). 

Again dizziness was shown in a May 2008 record that again diagnosed anemia and revealed normal ears on examination.  A December 2008 follow-up for anemia again only revealed wax build up in the ears. 

The records from 2008 to 2009 primarily focused on other health problems such as cardiovascular issues. Repeated review of systems done in March 2008, June 2009, December 2008, January 2009, and April 2009 were negative for any issues with tinnitus and no significant findings for the ears reported on the physical examinations on these respective dates. Normal tympanic membranes (TM's) were shown on evaluations in April 2009 and August 2009, which focused on other medical issues. 

In his April 2010 notice of disagreement and a December 2011 statement the appellant described working around artillery without hearing protection and reported having problems with ringing in his ear as a result of this noise exposure.  In his February 2011 VA Form I-9, the appellant argued that his occupation in HVAC entailed work on small freezer units and only involved limited noise exposure. He speculated this entailed no more noise than what an average person would have during a typical day. 

At his February 2013 hearing, the appellant testified that he generally was about 20-30 feet from the howitzer guns during active service.  He described that something "let go" in his right ear after an incident where artillery went off nearby.  Since that time he described having constant tinnitus in his ear rated as about a 5-5 1/2 out of 10 in severity.  He indicated that when he joined the National Guard, he was seen a few times in the service by an ENT specialist because he was disoriented, suggesting he had issues with vertigo causing him to roll out of bed. He testified that after being in the National Guard, he sought treatment 15 years ago for ear problems.  He indicated these records from 15 years ago are no longer available.  He testified that he currently receives no treatment for hearing problems or tinnitus and that he uses no hearing aid.

Regarding occupational exposure, the appellant did not testify as to this, however his representative argued that his job as an HVAC technician did not entail occupational noise exposure. 

A March 2013 lay statement from the appellant's wife said that she met him in 1964 and at that time she noticed he did not hear well if she sat beside him, especially on the right side.  She noted that he has to have the TV and radio on loud now.  She did not mention any issues with his tinnitus.

The report of a June 2013 VA examination included review of the electronic record and examination of the appellant.  Following examination which included audiological testing, the examiner diagnosed the appellant as having mixed hearing loss on the right and sensorineural hearing loss on the left.  The examiner noted that the appellant did not report recurrent tinnitus and further remarked that tinnitus was denied.  No further discussion of the tinnitus was made.

An August 2013 addendum to the June 2013 VA examination was drafted by an otolaryngologist as had been recommended by the June 2012 VA examiner.  The examiner gave an opinion that judging from the responses to questions posed in an affidavit, it seemed apparent that this appellant had significant noise exposure during active service.  Therefore any tinnitus he may have is at least as likely as not caused by this exposure to noise in service.  The examiner indicated that considering all factors, it was best to grant service connection possibly for tinnitus in addition to the hearing loss.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74. See also Layno, supra. 

In this instance, the Board finds no credible evidence of a current disability of tinnitus.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  While the Veteran has claimed entitlement to service connection for tinnitus and alleged in both written statements and his February 2013 hearing testimony that he has had constant tinnitus ever since the noise exposure from nearby artillery while in the National Guard, other evidence reveals this history to be inconsistent, and thus not reliable.  Of note, he is shown to have denied having tinnitus in treatment records addressing possible ear problems associated with dizziness or vertigo, including in December 2007, and January 2008, with other records silent for any findings or complaints of tinnitus.  Most significantly, when the Veteran underwent VA examination to address his claimed tinnitus June 2013, tinnitus was specifically denied.    

The Board notes that there is conflicting medical evidence in the record, specifically the August 2013 addendum stating that "any tinnitus he may have is at least as likely as not caused by this exposure to noise in service" and "considering all factors, it was best to grant service connection possibly for tinnitus in addition to the hearing loss."  Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson at 36; see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

The VA examiner who provided the addendum opinion August 2013 that suggests that tinnitus should be service connected, appears to base this opinion solely on the evidence of noise exposure and does not address clearly whether the Veteran currently has tinnitus.  Rather the examiner concluded that any tinnitus that might be present should be service connected.  As pointed out above, the rest of the evidence, including the findings from the June 2013 VA examination, suggests there is no current tinnitus, and that has not been one throughout the pendency of this claim.  Thus the opinion of the August 2013 VA examiner is entitled to no probative weight as it is based on an inaccurate factual premise.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

The Board accepts that the Veteran was exposed to noise in service and may have had tinnitus at some time in the past.  However, there is no convincing evidence that he currently has tinnitus or that it was exhibited during the appeal period.  Without a showing of current disability or at least disability that was present at some time during the appeal period. There is no basis to grant service connection. 

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's claim in this regard is inconsistent with his denial of current symptoms to the June 2013 VA examiner and private medical providers.  To the extent he is competent to identify tinnitus and relate it to service; his claim that he currently has tinnitus is contrary to statements he has made to the VA examiner and to medical providers in 2007 and 2008.  It appears from his inconsistent statements that he is unaware of what tinnitus is.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.


ORDER

Service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


